Citation Nr: 0001832	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  99-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from February 1970 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision, in which 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
previously denied claims for service connection for bilateral 
defective hearing and posttraumatic stress disorder (PTSD).  
Jurisdiction of the claim was transferred to the Montgomery, 
Alabama RO in June 1999.  In a Form 21- 4138 filing dated in 
June 1999, the appellant filed a Notice of Disagreement with 
respect to both claims.  The RO sent the appellant a 
Statement of the Case on both issues in July 1999.  In a Form 
9 filing dated in August 1999, the appellant limited his 
appeal to his claim to reopen service connection for his 
hearing loss disability.  See 38 C.F.R. § 20.202 (1999).  The 
Board will proceed accordingly.


FINDINGS OF FACT

1.  In a decision issued in May 1983, the Board denied the 
appellant's claim for service connection for bilateral 
defective hearing on the basis that the evidence of record 
failed to establish that bilateral defective hearing was 
incurred or aggravated during service.  That decision is 
final.

2.  In a decision issued in April 1998, the Board declined to 
reopen the claim for service connection for bilateral 
defective hearing on the basis that the evidence then of 
record failed to establish that bilateral defective hearing 
was incurred or aggravated during service.  That decision is 
final.

3.  Additional evidence submitted since the Board's April 
1998 final decision which declined to reopen the claim for 
service connection for bilateral defective hearing is not 
material.


CONCLUSIONS OF LAW

1.  The Board denied the claim of service connection for 
bilateral defective hearing in May 1983 and, accordingly, 
that decision is final.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1995); 38 C.F.R. § 20.1100 (1999).

2.  The Board declined to reopen the claim of service 
connection for bilateral defective hearing in April 1998 and, 
accordingly, that decision is final.  38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 1995); 38 C.F.R. § 20.1100 (1999).

3.  The evidence received subsequent to the Board's April 
1998 decision is not material and does not serve to reopen 
the claim for service connection for bilateral defective 
hearing.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for 
bilateral defective hearing.  He further claims that such 
evidence makes his claim for service connection plausible 
and, thus, warrants evaluation of the merits of his claim 
with consideration given to review of all the evidence of 
record.  The Board denied his original claim for service 
connection in a May 1983 decision.  Pursuant to 38 C.F.R. 
§ 20.1100(a), decisions rendered by the Board are deemed 
final.  In a decision dated in April 1998, the Board declined 
to reopen the claim for service connection for bilateral 
defective hearing.  That decision is also final.  38 C.F.R. 
§ 20.1100(a) (1999).

As to the reopening of claims, the Board must make an 
independent review of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this case, the 
Board's April 1998 rating decision, which declined to reopen 
the appellant's claim for service connection for bilateral 
defective hearing, is deemed the last prior final denial of 
the claim.  Accordingly, the Board will apply the new and 
material standard with respect to the adjudication of this 
claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 10 Vet.App. 209 (1999) (en banc); Winters v. West, 
10 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 10 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters, 10 Vet.App. at 206.  For 
purposes of a well groundedness analysis, the credibility of 
the evidence is presumed.  Robinette v. Brown, 8 Vet.App. 69, 
75-76 (1995).  A well grounded claim for service connection 
requires evidence of 1) a current disability as provided by a 
medical diagnosis; 2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and 3) a 
nexus, or link, between the in- service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 C.F.R. § 3.303 (1999).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In the 
April 1998 decision, the Board declined to reopen the claim 
for service connection for bilateral defective hearing on the 
basis that the evidence then of record failed to establish 
that bilateral defective hearing was incurred or aggravated 
during service.  Therefore, the issue currently before the 
Board is whether the additional evidence submitted by the 
appellant since the Board's decision in 1998 is both new and 
material in that tends to establish that bilateral defective 
hearing was incurred or aggravated during service.

Medical evidence which was previously of record before the 
Board included service medical records which were negative 
for complaint, treatment, manifestation or diagnosis of 
bilateral defective hearing.  The appellant's separation 
examination, dated in September 1971, revealed auditory 
thresholds of 15 decibels bilaterally to whispered voice.  
Post- service, a bilateral hearing loss disability was first 
diagnosed by VA audio examination in 1981.  At that time, the 
appellant reported a history of "decreased hearing in both 
ears since 1971."  He further reported in- service exposure 
to acoustic trauma by artillery and firearms.  Audiometric 
testing was interpreted as showing a mild to moderate 
sensorineural type hearing loss bilaterally manifested by 
average speech reception thresholds of 30 decibels 
bilaterally.  Physical examination revealed bilateral 
scarring of the eardrums.

Subsequent VA clinical records and examinations reflected 
continued complaint of defective hearing, but did not contain 
medical opinion linking this disability to active service.  
Private medical records from Theodore Morgan, M.D., reflected 
treatment for high blood pressure, headaches and nervous 
condition many years after service.  

Lay statements of record included the appellant's assertions 
that his bilateral hearing loss disability first manifested 
in service.  He also asserted exposure to acoustic trauma by 
artillery and firearms during service.  A statement from 
[redacted], a former servicemate of the appellant who 
reportedly was in charge of the battalion aid station for the 
First Calvary Division in Vietnam, reported treating the 
appellant for problems with his ears in service.  Mr. [redacted] 
recalled advising the appellant to have his ears checked when 
he returned stateside, and that he might suffer from a 
hearing deficit as he got older.

In connection with the current appeal, the appellant contends 
that he continues to be treated for bilateral defective 
hearing.  He also reports ringing in the ears.  He argues 
that his hearing disability is causally related to his 
acoustic exposure to heavy artillery in service.  In support 
of his allegations, he submitted his VA clinical records 
dated in 1998 and 1999 which reveal complaint of ringing in 
the ears and treatment with Debrox for cerumen in both ears.

Upon review of the claims folder, the Board finds that the 
newly submitted lay statements by and on the appellant's 
behalf are largely cumulative and redundant with respect to 
arguments previously advanced and considered.  To the extent 
that such evidence is not cumulative, it is not "material".  
In this regard, the Board notes that laypersons are not 
competent to speak on matters of medical etiology, and such 
opinions do not provide a basis for reopening.  See Moray v. 
Brown, 5 Vet.App. 211 (1993) (lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108).  With regard to the newly 
submitted VA clinical records, these records show current 
treatment for ringing in the ears and cerumen build-up, but 
do not directly and substantially bear on the issue as to 
whether the appellant's bilateral defective hearing was 
incurred or aggravated during active service.  Accordingly, 
the VA clinical records are not "material" to the issue at 
hand.

In summation, the Board concludes that the appellant has 
failed to submit "material" evidence in support of 
reopening his claim for service connection for bilateral 
defective hearing.  Therefore, the claim is not reopened and 
must be denied.  Smith, 12 Vet.App. 312 (1999).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded and has previously been 
denied, VA may be obligated under 38 U.S.C.A. § 5107(a) to 
assist an appellant where he specifically requests certain 
assistance in acquiring medical evidence which might 
substantiate his claim, and where the evidence before the 
Board raises notice of pertinent records which may constitute 
new and material evidence sufficient to justify reopening a 
prior claim.  See White v. Derwinski, 1 Vet.App. 519, 520- 21 
(1991) and Ivey v. Derwinski, 2 Vet.App. 320, 323 (1992).  
Here, the appellant has not referenced any additional medical 
records which may be relevant to the inquiry as whether he 
incurred or aggravated his bilateral defective hearing during 
service.  As such, the Board discerns no additional sources 
of relevant information which may be available concerning the 
present claim.  Accordingly, the Board is satisfied that the 
obligation imposed by section 5107(a) has been satisfied.  
See generally Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).

ORDER

The claim for service connection for bilateral defective 
hearing is not reopened.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

